                                            Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 1 of 23




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        CITY OF OAKLAND,                                Case No. 18-cv-07444-JCS
                                                         Plaintiff,
                                   8
                                                                                            ORDER REGARDING MOTION TO
                                                   v.                                       DISMISS FIRST AMENDED
                                   9
                                                                                            COMPLAINT
                                  10        OAKLAND RAIDERS, et al.,
                                                                                            Re: Dkt. No. 73
                                                         Defendants.
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff the City of Oakland (“Oakland”) brings this action against the Defendants the

                                  14   Oakland Raiders (the “Raiders”), the National Football League (the “NFL”), and all thirty-one

                                  15   other teams in the NFL,1 asserting that the Raiders’ decision to leave Oakland, and the NFL’s

                                  16   approval of that decision, violate the antitrust laws and the NFL’s own governing documents,

                                  17   among other claims. On a motion by Defendants, the Court previously dismissed Oakland’s

                                  18   complaint with leave to amend. Oakland has now filed a first amended complaint, and Defendants

                                  19   move to dismiss once again under Rule 12(b)(6) of the Federal Rule of Civil Procedure. The

                                  20   Court held a public hearing by videoconference on April 17, 2020. For the reasons discussed

                                  21   below, Defendants’ motion is GRANTED, Oakland’s claim under the Sherman Act is

                                  22   DISMISSED with prejudice, and its remaining claims under state law are DISMISSED for lack of

                                  23
                                  24   1
                                        The other teams are the Arizona Cardinals, Atlanta Falcons, Baltimore Ravens, Buffalo Bills,
                                  25   Carolina Panthers, Chicago Bears, Cincinnati Bengals, Cleveland Browns, Dallas Cowboys,
                                       Denver Broncos, Detroit Lions, Green Bay Packers, Houston Texans, Indianapolis Colts,
                                  26   Jacksonville Jaguars, Kansas City Chiefs, Los Angeles Chargers, Los Angeles Rams, Miami
                                       Dolphins, Minnesota Vikings, New England Patriots, New Orleans Saints, New York Giants, New
                                  27   York Jets, Philadelphia Eagles, Pittsburgh Steelers, San Francisco 49ers, Seattle Seahawks, Tampa
                                       Bay Buccaneers, Tennessee Titans, and Washington Redskins. The full names of the entities
                                  28   controlling those teams and named as defendants can be found at paragraph 31 of Oakland’s
                                       amended complaint.
                                             Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 2 of 23




                                   1   subject matter jurisdiction, without prejudice to pursuing those claims in a court of competent

                                   2   jurisdiction.2

                                   3   II.      BACKGROUND
                                   4            A.      Factual Overview and Previous Order
                                   5            This case concerns the Raiders’ decision, formalized in a January 2017 request to the NFL,

                                   6   to relocate from Oakland, California—where the Raiders had played in a stadium known as the

                                   7   Coliseum for many years—to Las Vegas, Nevada, despite efforts by Oakland to entice the Raiders

                                   8   to stay. Under the NFL’s bylaws, any team’s relocation must be approved by a three-quarters

                                   9   majority of all thirty-two NFL teams, and such decisions often require the relocating team to pay a

                                  10   fee to the other teams. In March of 2017, the team owners voted to approve the Raiders’

                                  11   relocation with a $378 million fee. Oakland brings claims for violation of § 1 of the Sherman Act,

                                  12   breach of contract (i.e., the NFL relocation policy), and unjust enrichment. The factual allegations
Northern District of California
 United States District Court




                                  13   of the case are summarized in more detail in the Court’s previous order dismissing Oakland’s

                                  14   original complaint with leave to amend. Order Granting Mot. to Dismiss (“July 2019 Order,” dkt.

                                  15   64)3 at 2–8. New allegations of the first amended complaint are addressed where relevant in the

                                  16   analysis section of this order.

                                  17            The Court previously dismissed Oakland’s Sherman Act claims for failure to allege

                                  18   antitrust injury. Id. at 15–18. To the extent that Oakland’s claims were based on the NFL’s

                                  19   imposition of a $378 million fee as part of its approval of the Raiders’ request to relocate, the

                                  20   Court held that requiring such a fee would discourage teams like the Raiders from seeking to

                                  21   relocate, and thus would tend to help rather than harm existing host cities like Oakland. Id. at 15–

                                  22   16. Once a team has applied to relocate, a mechanism that encourages the NFL to approve that

                                  23   request moves the process closer to an unrestricted market (where teams would be free to relocate

                                  24   without seeking approval), and the Court therefore held that any harm caused by that incentive for

                                  25
                                  26   2
                                         The parties have consented to the undersigned magistrate judge presiding over the case for all
                                  27   purposes pursuant to 28 U.S.C. § 636(c).
                                       3
                                         City of Oakland v. Oakland Raiders, No. 18-cv-07444-JCS, 2019 WL 3344624 (N.D. Cal. July
                                  28   25, 2019). Citations herein to the Court’s previous order refer to page numbers of the version filed
                                       in the Court’s ECF docket.
                                                                                        2
                                          Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 3 of 23




                                   1   approval is not “‘of the type the antitrust laws were intended to prevent.’” Id. at 16–17 (quoting

                                   2   Somers v. Apple, Inc., 729 F.3d 953, 963 (9th Cir. 2013)). To the extent that Oakland instead

                                   3   based its claim on the NFL’s restriction to thirty-two teams, the Court held that Oakland had not

                                   4   sufficiently alleged antitrust injury because it neither alleged that the Raiders would have

                                   5   remained (or some other team would have played in Oakland) if more teams were allowed in the

                                   6   NFL, nor addressed what structure it believed would be permissible if the current thirty-two teams

                                   7   structure were not. Id. at 17–18.

                                   8          While those issues of antitrust injury were sufficient for dismissal, the Court also briefly

                                   9   addressed some of Defendants’ arguments concerning damages. Id. at 19–24. The Court held that

                                  10   Oakland’s status as a “landlord” did not inherently bar it from recovering antitrust claims, id. at

                                  11   19–20 (distinguishing R.C. Dick Geothermal Corp. v. Thermogenics, Inc., 890 F.2d 139 (9th Cir.

                                  12   1989) (en banc)), but that the Ninth Circuit’s decision in City of Rohnert Park v. Harris, 601 F.2d
Northern District of California
 United States District Court




                                  13   1040, 1044 (9th Cir. 1979), foreclosed a theory of damages based on “lost municipal investment”

                                  14   that Oakland might have made based on its expectation that the Raiders would remain, July 2019

                                  15   Order at 20–21. The Court also held that “lost tax revenue based broadly on ‘the presence of the

                                  16   Raiders and the economic activity their presence generates,’” id. at 22 (quoting Compl. (dkt. 1)

                                  17   ¶ 96), was not the type of injury redressable under the antitrust laws, but the Court did not rule out

                                  18   the possibility that a more narrowly tailored category of tax revenue, negotiated as part of an

                                  19   agreement between a local government and a private entity, might “take on a ‘commercial’ instead

                                  20   of—or as well as—‘sovereign’ character” such that it could support antitrust damages. Id. at 21–

                                  21   22. The Court did not address in detail Oakland’s claim for damages based on diminution in value

                                  22   of the Coliseum, but noted that it “would require Oakland to plausibly allege not only that the

                                  23   Raiders would have remained in Oakland but for Defendants’ purported antitrust violation, but

                                  24   also that the Raiders would have remained at the Coliseum, rather than a new stadium” in Oakland

                                  25   as some of the negotiations between the parties had contemplated. Id. at 22–23.

                                  26          Without reaching a firm conclusion on the subject of Oakland’s alleged relevant market,

                                  27   the Court addressed that issue as follows:

                                  28
                                                                                         3
                                          Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 4 of 23




                                   1                   Oakland’s theory of the relevant market—cities offering or willing to
                                                       offer “home stadia and other support to major league professional
                                   2                   football teams in the geographic United States,” Compl. ¶ 88—is
                                                       somewhat unorthodox. Although L.A. Memorial Coliseum considered
                                   3                   a somewhat similar market for “[f]ootball stadia,” 791 F.2d at 1365,
                                                       Oakland cites no case recognizing a market comprised of cities
                                   4                   seeking to attract professional sports franchises. Failure to plead a
                                                       relevant market for a rule of reason antitrust claim warrants dismissal,
                                   5                   Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018), and as
                                                       Defendants note, markets defined by their consumers rather than the
                                   6                   products at issue are not generally cognizable, Newcal Indus., Inc. v.
                                                       Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008). Oakland’s
                                   7                   reference to “support to major league professional football teams”
                                                       raises issues with respect to that rule, although Oakland may be able
                                   8                   to amend to allege specific forms of “support” that happen to be
                                                       unique to NFL teams. As Defendants also note, Oakland’s complaint
                                   9                   includes only conclusory assertions that other professional sports
                                                       franchises do not complete with NFL teams for stadiums. See Compl.
                                  10                   ¶ 89 (“Not only is the entire Host City tied up in the NFL process, a
                                                       professional baseball team is not a substitute for a professional
                                  11                   football team.”). Oakland’s complaint does not address the test of
                                                       “whether a hypothetical monopolist could impose a ‘small but
                                  12                   significant nontransitory increase in price’ (‘SSNIP’) in the proposed
Northern District of California




                                                       market,” or whether potential host cities would respond to such an
 United States District Court




                                  13                   increase by substituting other “products.” See Saint Alphonsus Med.
                                                       Ctr.-Nampa Inc. v. St. Luke’s Health Sys., Ltd., 778 F.3d 775, 784
                                  14                   (9th Cir. 2015). On the other hand, the massive public subsidies of
                                                       NFL stadiums and the competition among cities alleged in the
                                  15                   complaint tend to suggest a market at least similar to Oakland’s
                                                       proposed definition. While the Court declines to resolve whether
                                  16                   Oakland’s current allegations support a cognizable relevant market, if
                                                       Oakland chooses to amend its complaint, it should consider
                                  17                   Defendants’ arguments regarding this issue.
                                  18   Id. at 23–24.

                                  19          The Court assumed for the sake of argument that the NFL’s relocation policy was

                                  20   enforceable as a contract, but held that Oakland had not alleged facts sufficient to show that it was

                                  21   a third-party beneficiary of that policy with standing to enforce it under California law. Id. at 24–

                                  22   28. Although the Court declined to reach Defendants’ other arguments regarding Oakland’s claim

                                  23   for breach of contract, the Court noted that “the issues of whether the relocation policy’s statement

                                  24   that teams’ ‘business judgments may be informed through consideration of the factors listed

                                  25   below, as well as other appropriate factors’ is a sufficiently definite promise to be enforceable and

                                  26   whether Oakland has plausibly alleged a breach of that provision would likely also support

                                  27   dismissal of Oakland’s contract claim.” Id. at 28. Finally, the Court dismissed Oakland’s claims

                                  28   for quantum meruit and unjust enrich because those claims do not lie where parties have an
                                                                                          4
                                           Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 5 of 23




                                   1   enforceable written contract, and Oakland’s relationship with the Raiders was governed by the

                                   2   Raiders’ lease agreement at the Coliseum. Id. at 29.

                                   3          B.    Parties’ Arguments
                                   4                  1.    Arguments Regarding Oakland’s Sherman Act Claim
                                   5          Defendants argue that Oakland has not cured the defects identified in the Court’s previous

                                   6   order. See generally Mot. (dkt. 73). According to Defendants, Oakland has not added any factual

                                   7   allegations to indicate that the Raiders would have remained in Oakland or a different NFL team

                                   8   would have played in Oakland if the NFL permitted more than thirty-two teams in the league. Id.

                                   9   at 7–8.4 In response, Oakland argues its allegations that the Raiders have historically played at the

                                  10   Coliseum and that a recent economic analysis ranked Oakland as the top city for an NFL team, as

                                  11   well as allegations regarding the NFL’s barriers to entry, are sufficient to show damage as a result

                                  12   of the limited number of teams. Opp’n (dkt. 74) at 7–10.
Northern District of California
 United States District Court




                                  13          Defendants also argue that Oakland lacks antitrust standing because it is not a participant

                                  14   in the same market as Defendants, with Oakland neither competing against Defendants nor

                                  15   consuming their product. Mot. at 9–10. Defendants contend that courts do not allow plaintiffs

                                  16   who declined to purchase a product at issue to bring antitrust claims, even if the plaintiffs allege

                                  17   that they would have purchased the product but for the price increase caused by purportedly

                                  18   anticompetitive product, and that the same principle would apply regardless of whether Oakland

                                  19   were viewed as a potential “buyer” or potential “supplier” in the relationship between “host cities”

                                  20   and NFL teams. Id. & 9–10 & n.4 (citing Montreal Trading Ltd. v. Amax Inc., 661 F.2d 864 (10th

                                  21   Cir. 1981)). Oakland argues that the rule of Montreal Trading only applies to plaintiffs with no

                                  22   prior course of dealing with the defendants, and that the Ninth Circuit has recognized that a

                                  23   plaintiff can sue for being forced out of business by anticompetitive conduct, as Oakland claims it

                                  24   was here with respect to its “business” as a host city. Opp’n at 11–13 (citing, e.g., Oltz v. St.

                                  25   Peter’s Cmty. Hosp., 19 F.3d 1312, 1314 (9th Cir. 1994)). Defendants’ reply brief does not

                                  26
                                  27   4
                                         Defendants note that the NFL’s bylaws do not restrict the league to thirty-two teams per se, but
                                  28   required approval by the existing teams to admit any new teams beyond the existing thirty-two
                                       teams. Mot. at 7.
                                                                                        5
                                          Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 6 of 23




                                   1   address this theory of a plaintiff with a previous course of dealing being “forced out of business”

                                   2   as an exception to Montreal Trading. See generally Reply (dkt. 76).

                                   3          Defendants contend that any injury suffered by Oakland is indirect, because Oakland

                                   4   neither owns a football team excluded from the NFL nor directly entered a lease with the Raiders

                                   5   for the use of the Coliseum, which Oakland and co-owner Alameda County instead leased to the

                                   6   Oakland-Alameda County Coliseum Financing Corporation, which assigned its rights under the

                                   7   lease to the Oakland-Alameda County Coliseum Authority (“OACCA”), which in turn leased the

                                   8   stadium to the Raiders. Mot. at 10–11. Defendants briefly renew their argument (rejected in the

                                   9   Court’s previous order) that the Ninth Circuit’s decision in R.C. Dick forecloses any antitrust

                                  10   claim based on a party’s interest as a landlord, and also argue that Oakland has not alleged the sort

                                  11   of price fixing directly affecting a rental market that the Court previously held might survive R.C.

                                  12   Dick. Id. at 11–12. Oakland contends that it is an appropriate plaintiff because Defendants’
Northern District of California
 United States District Court




                                  13   arguments raise factual issues inappropriate for resolution on the pleadings and because it alleges

                                  14   that “‘[a]lthough [the OACCA] manages the Coliseum site for Oakland, Oakland is the entity with

                                  15   the economic interest in that site and, accordingly, is the entity that suffers from losses related to

                                  16   that site.’” Opp’n at 13–14 & n.4 (quoting 1st Am. Compl. (“FAC,” dkt. 68) ¶ 217).

                                  17          In a somewhat overlapping argument, Defendants contend that Oakland’s alleged injuries

                                  18   are not of a type cognizable under the antitrust laws, because the Ninth Circuit held in Rohnert

                                  19   Park that lost municipal investment is not recoverable, because lost tax revenue is a sovereign

                                  20   interest that does not fall within the commercial damages redressable under the Clayton Act,

                                  21   because Oakland does not allege that the Raiders paid rent to Oakland, and because any

                                  22   diminution of value of the Coliseum would occur even if the Raiders remained in Oakland but

                                  23   played at a new stadium, which was one of the options contemplated in the parties’ negotiations.

                                  24   Mot. at 12–14. Oakland argues that its injury is sufficient, based on the Supreme Court’s holding

                                  25   that governments may sue under the Clayton Act in their “‘proprietary capacity,’” and based on

                                  26   general principles against requiring specificity in allegations of damages. Opp’n at 14–16 (citing,

                                  27   e.g., Hawaii v. Standard Oil Co. of Cal., 405 U.S. 251, 264 (1972)).

                                  28          Defendants argue that Oakland has not alleged a cognizable market, contending that
                                                                                          6
                                          Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 7 of 23




                                   1   because “Defendants do not compete with each other in the alleged relevant market of ‘hosting

                                   2   NFL team,’” but instead cities and stadiums compete to attract teams, a more appropriate

                                   3   framework would view the cities as suppliers and the NFL teams as consumers of the cities’

                                   4   stadiums. See Mot. at 14–15. Because the Ninth Circuit has held that a market cannot be defined

                                   5   merely by the identity of its consumers, Defendants argue that viewing host cities as suppliers and

                                   6   the teams as consumers would require the market to encompass other forms of stadium

                                   7   entertainment or other ways in which cities can generate tax revenue and economic activity, which

                                   8   Oakland’s complaint does not consider. Id. at 15–16. Oakland contends that the Ninth Circuit has

                                   9   more than once recognized that NFL football is a unique product, that a jury so found in litigation

                                  10   regarding the Raiders’ 1982 move to Los Angeles, and that it has addressed the appropriate

                                  11   economic test for determining a relevant market in the context of alleging that the United States is

                                  12   the relevant geographic market. Opp’n at 17–18.
Northern District of California
 United States District Court




                                  13          Defendants also contend that Oakland has not stated a claim based on the NFL’s limited

                                  14   thirty-two structure because courts have generally recognized that sports leagues may limit their

                                  15   membership, and because Oakland has not—despite the invitation of the Court’s previous order—

                                  16   addressed what alternative structure might be permissible if the NFL’s current structure is not.

                                  17   Mot. at 16–17. Oakland argues that this case differs from those cited by Defendants because the

                                  18   teams and athletes seeking to join leagues in those cases had not alleged a broader harm to

                                  19   competition beyond their own exclusion. Opp’n at 18–20. Finally, Defendants argue that

                                  20   Oakland has not stated a claim based on a “group boycott” because it has not alleged that it sought

                                  21   to attract any NFL team besides the Raiders (or a new expansion team) nor alleged that the NFL

                                  22   prevented any other team from playing in Oakland, Mot. at 17–18, while Oakland argues that it

                                  23   has alleged a boycott because the decision to relocate the Raiders required joint approval by the

                                  24   other NFL teams and because commentators have suggested that, in closed sports leagues, “ ‘ “a

                                  25   threat by an individual team to relocate may comprise an implicit threat of a concerted

                                  26   boycott,” ’ ” Opp’n at 20 (quoting FAC ¶ 140 (in turn quoting a law review article)).

                                  27                  2.    Arguments Regarding Breach of Contract and Unjust Enrichment
                                  28          Defendants argue that Oakland’s claim for breach of contract fails for the same reason it
                                                                                        7
                                           Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 8 of 23




                                   1   was previously dismissed—Oakland is not an intended third-party beneficiary capable of

                                   2   enforcing the NFL’s relocation policy under California law. Mot. at 20–24. Oakland contends

                                   3   that new allegations regarding the development of factors eventually incorporated into the

                                   4   relocation policy—in response to a Senate bill intended to “protect[] . . . cities” and in the creation

                                   5   of a “Statement of Principles” with the Mayors’ Conference—are sufficient, along with provisions

                                   6   of the policy addressing interests of “communities,” to show that Oakland should have standing to

                                   7   enforce the policy. Opp’n at 22–24. The parties also dispute whether the relocation policy’s

                                   8   requirement that teams “consider” certain factors in determining their business interests is

                                   9   enforceable as a contract, and whether Oakland has alleged a breach. Mot. at 19–20; Opp’n at 20–

                                  10   21, 25.

                                  11             With respect to Oakland’s final claim for “unjust enrichment,”5 Defendants argue that

                                  12   Oakland has not cured the defect for which the Court previously dismissed the claim—that such a
Northern District of California
 United States District Court




                                  13   claim cannot lie where the Raiders’ tenancy at the Coliseum was governed by a written and

                                  14   enforceable lease agreement—while Oakland contends that it should be allowed to assert a claim

                                  15   for unjust enrichment in the alternative to its claim for breach of contract. Mot. at 25; Opp’n at 25.

                                  16   III.      ANALYSIS
                                  17             A.   Legal Standard
                                  18             A complaint may be dismissed for failure to state a claim on which relief can be granted
                                  19   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss
                                  20   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.
                                  21   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage
                                  22   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which
                                  23   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing
                                  24   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).
                                  25             In ruling on a motion to dismiss under Rule 12(b)(6), the court generally takes “all

                                  26
                                  27   5
                                        As noted in the Court’s previous order, California law does not recognize a claim for “unjust
                                  28   enrichment” under that name, but courts generally construe claims so captioned as asserting an
                                       implied contract. July 2019 Order at 29.
                                                                                       8
                                          Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 9 of 23




                                   1   allegations of material fact as true and construe[s] them in the light most favorable to the non-

                                   2   moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal

                                   3   may be based on a lack of a cognizable legal theory or on the absence of facts that would support a

                                   4   valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading

                                   5   must “contain either direct or inferential allegations respecting all the material elements necessary

                                   6   to sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                   7   562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)).

                                   8   “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

                                   9   cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

                                  10   U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual

                                  11   allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

                                  12   “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
Northern District of California
 United States District Court




                                  13   enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Rather, the claim

                                  14   must be “‘plausible on its face,’” meaning that the claimant must plead sufficient factual

                                  15   allegations to “allow the court to draw the reasonable inference that the defendant is liable for the

                                  16   misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 570).

                                  17          B.    Sherman Act
                                  18          Section 1 of the Sherman Act prohibits any “contract, combination in the form of trust or

                                  19   otherwise, or conspiracy, in restraint of trade.” 15 U.S.C. § 1. Courts have long held that the

                                  20   Sherman Act is not as broad as its literal language might suggest, and “that Congress intended to

                                  21   outlaw only unreasonable restraints.” Texaco v. Dagher, 547 U.S. 1, 5 (2006) (quoting State Oil

                                  22   Co. v. Khan, 522 U.S. 3, 10 (1997)) (emphasis in Texaco). Courts “presumptively appl[y] rule of

                                  23   reason analysis, under which antitrust plaintiffs must demonstrate that a particular contract or

                                  24   combination is in fact unreasonable and anticompetitive before it will be found unlawful.” Id.

                                  25   Courts consider certain forms of restraint illegal per se in other contexts, but where some

                                  26   “‘restraints on competition are essential if the product is to be available at all’”—as in the case of

                                  27   professional sports leagues—“per se rules of illegality are inapplicable, and instead the restraint

                                  28   must be judged according to the flexible Rule of Reason.” Am. Needle, Inc. v. Nat’l Football
                                                                                          9
                                         Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 10 of 23




                                   1   League, 560 U.S. 183, 203 (2010) (quoting NCAA v. Bd. of Regents of Univ. of Okla., 468 U.S. 85,

                                   2   101 (1984)); see also L.A. Mem’l Coliseum Comm’n v. Nat’l Football League, 726 F.2d 1381,

                                   3   1392 (9th Cir. 1984) (“[T]he unique structure of the NFL precludes application of the per se

                                   4   rule.”). Under the rule of reason test, Oakland must “demonstrate that a particular contract or

                                   5   combination is in fact unreasonable and anticompetitive,” Texaco, 547 U.S. at 5, or in other words,

                                   6   must address “whether the restraint imposed is such as merely regulates and perhaps thereby

                                   7   promotes competition or whether it is such as may suppress or even destroy competition,” Am.

                                   8   Needle, 560 U.S. at 203 n.10 (quoting Bd. of Trade of Chi. v. United States, 246 U.S. 231, 238

                                   9   (1918)).

                                  10             Section 4 of the Clayton Act, codified as 15 U.S.C. § 15, authorizes suits for treble

                                  11   damages by “any person who shall be injured in his business or property by reason of anything

                                  12   forbidden in the antitrust laws.” 15 U.S.C. § 15(a). In much the same way that the facially broad
Northern District of California
 United States District Court




                                  13   language of the Sherman Act has been construed as addressing only certain restraints on

                                  14   competition, however, “[t]he Supreme Court has held that Congress did not intend to afford a

                                  15   remedy to everyone injured by an antitrust violation.” Knevelbaard Dairies v. Kraft Foods, Inc.,

                                  16   232 F.3d 979, 987 (9th Cir. 2000) (citing Associated Gen. Contractors of Cal., Inc. v. Cal. State

                                  17   Council of Carpenters, 459 U.S. 519, 535 (1983)). In other words, it is not enough that a plaintiff

                                  18   has been injured; the plaintiff also “must have ‘antitrust standing.’” Id. That question turns on the

                                  19   following factors: “(1) the nature of the plaintiff’s alleged injury; that is, whether it was the type

                                  20   the antitrust laws were intended to forestall; (2) the directness of the injury; (3) the speculative

                                  21   measure of the harm; (4) the risk of duplicative recovery; and (5) the complexity in apportioning

                                  22   damages.” Id. (quoting Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1054 (9th Cir.

                                  23   1999)).

                                  24             The first of those factors, “antitrust injury,” is a “substantive element of an antitrust claim,

                                  25   and the fact of injury or damage must be alleged at the pleading stage.” Somers v. Apple, Inc., 729

                                  26   F.3d 953, 963 (9th Cir. 2013). “‘Antitrust injury’ means ‘injury of the type the antitrust laws were

                                  27   intended to prevent and that flows from that which makes defendants’ acts unlawful,’” and

                                  28   “consists of four elements: ‘(1) unlawful conduct, (2) causing an injury to the plaintiff, (3) that
                                                                                            10
                                           Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 11 of 23




                                   1   flows from that which makes the conduct unlawful, and (4) that is of the type the antitrust laws

                                   2   were intended to prevent.’” Id. (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S.

                                   3   477, 489 (1977); Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1055 (9th Cir.

                                   4   1999)). The Ninth Circuit also requires “that ‘the injured party be a participant in the same market

                                   5   as the alleged malefactors,’ meaning ‘the party alleging the injury must be either a consumer of

                                   6   the alleged violator’s goods or services or a competitor of the alleged violator in the restrained

                                   7   market.’” Id. (quoting Glen Holly Entm’t, Inc. v. Tektronix, Inc., 343 F.3d 1000, 1008 (9th Cir.

                                   8   2003)). In at least some circumstances, a potential market entrant thwarted from entering a market

                                   9   by the defendant’s violations can also establish antitrust injury. See, e.g., In re Dual-Deck Video

                                  10   Cassette Recorder Antitrust Litig., 11 F.3d 1460, 1464 (9th Cir. 1993).

                                  11                  1.    Relocation Fee and Joint Approval Process
                                  12          The Court previously dismissed Oakland’s Sherman Act claims to the extent that they were
Northern District of California
 United States District Court




                                  13   based on the NFL’s relocation fee because any harm that the fee caused Oakland “neither ‘flows

                                  14   from that which makes the conduct unlawful’ nor ‘is of the type the antitrust laws were intended to

                                  15   prevent.’” July 2019 Order at 17; see Somers, 729 F.3d at 963. The Court granted Oakland leave

                                  16   to amend despite noting that it was “not clear how Oakland could amend to cure the defects of this

                                  17   theory.” July 2019 Order at 17. Nothing in Oakland’s first amended complaint or opposition to

                                  18   the present motion alters that conclusion.

                                  19          To the extent that the fee was relevant to the Raiders’ decision to seek permission to

                                  20   relocate, it would have weighed against that decision—a business motivated by self-interest does

                                  21   not generally seek out opportunities to pay its competitors, or even its joint venturers or cartel co-

                                  22   conspirators, hundreds of millions of dollars that it could otherwise keep for itself. At that stage of

                                  23   the decision-making, the relocation fee tended to protect Oakland’s interests against other cities

                                  24   that might seek to attract the Raiders away.6

                                  25
                                       6
                                  26     Oakland’s allegations based on revenue sharing somewhat similarly fail to address the Raiders’
                                       self-interest. Oakland alleges that the NFL’s revenue sharing policy “breeds indifference to the
                                  27   home territory” and that, as a result, “it simply does not matter that Raider Nation was one of the
                                       most devoted fan bases in the NFL,” thus incentivizing a move to Las Vegas. See FAC ¶¶ 54–56.
                                  28   In the same breath, however, Oakland alleges that revenue sharing allowed Defendants to
                                       collectively benefit from “the Raiders’ doubled enterprise value” after the move. Id. ¶ 56. While
                                                                                          11
                                         Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 12 of 23




                                   1           There is no question that once the Raiders committed to relocate and pay whatever fee

                                   2   might be imposed, the fee increased the likelihood that owners of the other teams in the NFL

                                   3   would vote to approve the relocation, because they stood to benefit financially from doing so. At

                                   4   that stage, however, such approval does not impair competition. As the Court previously held:

                                   5                  Restrictions on NFL teams’ ability to relocate to different cities are
                                                      themselves restraints on competition favoring the existing cities,
                                   6                  although they may in some circumstances be justified under the rule
                                                      of reason. See L.A. Mem’l Coliseum, 726 F.2d at 1395 (“The
                                   7                  competitive harms of Rule 4.3 are plain.”). In a market entirely
                                                      lacking such restraints, no approval from the NFL would have been
                                   8                  necessary, and the Raiders’ decision to relocate to Las Vegas would
                                                      have been the end of the story. Oakland has not explained how the
                                   9                  relocation fee, which makes approval more likely—only after a team
                                                      has applied to relocate—and thus brings the process closer to that
                                  10                  which would exist in a market lacking competitive restraints, is itself
                                                      an anticompetitive restraint harming existing host cities. Oakland’s
                                  11                  position on this issue would go beyond the dicta of Los Angeles
                                                      Memorial Coliseum indicating that some restraints on team relocation
                                  12                  may be permissible, and instead asks the Court to hold that such
Northern District of California




                                                      restraints are required under the antitrust laws.
 United States District Court




                                  13
                                  14   July 2019 Order at 16–17.

                                  15          Despite the relocation fee once again taking center stage in Oakland’s amended

                                  16   complaint—Oakland seeks as relief a declaration that “redistribution of the resulting ill-gotten

                                  17   supra-competitive gains through artificially set relocation fees to all NFL Clubs, and the supra-

                                  18   competitive revenue generated by the relocation, as a quid pro quo for breaching the terms of

                                  19   those Policies, amount to an unreasonable restraint on trade and interstate commerce and a

                                  20   violation of the antitrust laws,” FAC at 83 (prayer for relief)—Oakland barely discusses the fee in

                                  21   its opposition brief, arguing only that the ability of the Raiders to pay a $378 million fee tends to

                                  22   suggest that Defendants extract supracompetitive subsidies from the localities that host their

                                  23   teams. See Opp’n at 4.

                                  24          To the extent that the first amended complaint pursues a claim based on the relocation fee

                                  25
                                  26
                                       Oakland also alleges that the Raiders’ value would have increased with a new stadium in Oakland,
                                  27   see id., the first amended complaint does not allege that the value of the Raiders would have been
                                       higher if they had remained in Oakland than if they moved to Las Vegas, nor does it explain why,
                                  28   if that were the case, the Raiders would have chosen to seek permission to relocate. A business
                                       moving to a new city under terms that maximize its value is not anticompetitive.
                                                                                        12
                                           Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 13 of 23




                                   1   as itself a restraint on trade, or more generally based on the NFL’s approval of the Raiders’ request

                                   2   to relocate, it is DISMISSED for the same reasons stated in the previous order. Whatever harm

                                   3   may result from allowing teams to relocate to the city with the highest bid is not harm redressable

                                   4   under the antitrust laws.7

                                   5                   2.    Limited Supply of NFL Teams
                                   6           The more traditional antitrust problem presented by this case is that to the extent that NFL

                                   7   teams might be a unique product making up a distinct market, the NFL restricts the supply of such

                                   8   teams, requiring approval by three quarters of the existing thirty-two teams to expand beyond that

                                   9   number. See FAC Ex. 1 (NFL Bylaws) § 3.1. Courts have long recognized that restrictions on

                                  10   supply can increase prices beyond competitive levels. See, e.g., NCAA v. Bd. of Regents of Univ.

                                  11   of Okla., 468 U.S. 85, 116–17 (1984) (“The television plan protects ticket sales by limiting

                                  12   output—just as any monopolist increases revenues by reducing output.”).
Northern District of California
 United States District Court




                                  13           Oakland’s attack on this limitation is somewhat halfhearted. At the hearing on the

                                  14   previous motion, Oakland’s attorney stated that Oakland is “not attacking the 32-team limitation

                                  15   per se.” July 19, 2019 Tr. (dkt. 65) at 13:14–15. Oakland’s current amended complaint does not

                                  16   seek any equitable relief with respect to this limitation, such as a declaration that it is illegal or an

                                  17   injunction against its enforcement. See FAC at 82–83 (prayer for relief). Nevertheless, as the

                                  18   primary method of allowing the NFL to demand purportedly supracompetitive public subsidies,

                                  19   the limited number of teams plays a key role in Oakland’s allegations. See, e.g., id. ¶ 50 (“Of

                                  20   course, the NFL and its clubs want to maintain these supra-competitive prices and thus, they

                                  21   constrain the supply of teams and ensure the financial success of the existing 32 NFL Clubs.”); id.

                                  22   ¶ 198 (“As a result of the artificially restricted supply in the market of professional football teams,

                                  23   Defendants have caused excess demand among actual and potential Host Cities for an NFL

                                  24   franchise.”). Oakland alleges that the number of teams has not increased at a rate commensurate

                                  25
                                  26   7
                                         Once again, this Court has no occasion to consider whether a team seeking to relocate or a city or
                                  27   stadium seeking to attract a team from a different location might have a valid antitrust claim based
                                       on the impediment to relocating caused by the NFL’s policies and fee. See July 2019 Order at 16
                                  28   n.10. The Court holds only that to the extent the NFL’s policies allow a team to leave a city where
                                       it no longer wishes to play, that city has no recourse under the Sherman Act.
                                                                                         13
                                           Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 14 of 23




                                   1   with the United States population or the number of cities capable of supporting a team, and that “it

                                   2   has been estimated that the current NFL could support as many as 42 teams” and that “any city

                                   3   with a population greater than 700,000[8] could support an NFL team.” Id. ¶ 43 & n.4.

                                   4                            a.    Relevant Market Definition
                                   5          As a starting point, Oakland has not rigorously addressed the relevant market for its

                                   6   antitrust claim. Failure to plead a relevant market for a rule of reason antitrust claim warrants

                                   7   dismissal, Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018),9 and as Defendants note,

                                   8   markets defined by their consumers rather than the products at issue are not generally cognizable,

                                   9   Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008). Oakland’s first

                                  10   amended complaint defines the market as follows:

                                  11                  The relevant market in this action is the market for hosting NFL
                                                      teams. The consumers in this market are all Host Cities offering, and
                                  12                  all cities and communities that are willing to offer (i.e., potential Host
Northern District of California




                                                      Cities), home stadia and other support to major league professional
 United States District Court




                                  13                  football teams in the geographic United States. The product in this
                                                      market is the NFL team, as a hosted entity.
                                  14
                                  15   FAC ¶ 189. Oakland alleges that cities and other localities are willing to provide such support in

                                  16   order to “generate direct payments to local government, economic benefits to the community,

                                  17   media impact (effectively showcasing the community to other parts of the country and world), and

                                  18   provide a public consumption benefit (quality of life offerings) or psychic impact for local

                                  19   residents.” Id. ¶ 188.

                                  20          Despite the Court’s previous note of this deficiency, Oakland still has not “address[ed] the

                                  21   test of ‘whether a hypothetical monopolist could impose a “small but significant nontransitory

                                  22   increase in price” (“SSNIP”) in the proposed market,’ or whether potential host cities would

                                  23
                                       8
                                  24     Although not relevant to the outcome of the present motion, the Court notes that the U.S. Census
                                       Bureau’s most recent estimate of the population of the city of Oakland is 429,082 people. See
                                  25   U.S. Census Bureau, QuickFacts: Oakland city, California,
                                       https://www.census.gov/quickfacts/oaklandcitycalifornia.
                                       9
                                  26     In some cases involving “naked restriction[s] on output,” a plaintiff may “not [be] required to
                                       establish a relevant market,” even under the rule of reason. See In re Nat’l Football League’s
                                  27   Sunday Ticket Antitrust Litig., 933 F.3d 1136, 1152 (9th Cir. 2019) (citing NCAA, 468 US. at 109),
                                       pet. for cert. docketed, No. 19-1098 (S. Ct. Feb. 7, 2020). Because, as discussed below, the Court
                                  28   assumes for the sake of argument that Oakland has sufficiently alleged a relevant market, the
                                       Court need not determine whether this is such a case.
                                                                                         14
                                            Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 15 of 23




                                   1   respond to such an increase by substituting other ‘products.’” July 2019 Order at 24 (quoting

                                   2   Saint Alphonsus Med. Ctr., 778 F.3d at 784). Oakland’s first amended complaint briefly discusses

                                   3   that test for its proposed geographic market—arguing only that it is inapplicable because there are

                                   4   no NFL football teams outside the United States—but does not address the test for the product

                                   5   market, or in other words, whether cities would respond to a “price increase” in NFL teams’

                                   6   demands for public support by shifting such support to other professional (or perhaps collegiate)

                                   7   sports teams, other forms of entertainment, or entirely different forms of public investment to

                                   8   develop economic activity, civic pride, and the other benefits that cities might obtain from hosting

                                   9   an NFL team. The Court nevertheless assumes for the sake of argument that Oakland’s market

                                  10   definition is sufficient at the pleading stage.10

                                  11                           b.      Non-Speculative Antitrust Injury
                                  12           The Court also previously held that Oakland had not plausibly alleged that, but for the
Northern District of California
 United States District Court




                                  13   limited number of teams, Oakland would still have an NFL team. July 2019 Order at 17–18. The

                                  14   Court identified the following “incomplete list of issues that might be relevant” but were not

                                  15   addressed in Oakland’s original complaint:

                                  16                   (1) whether there are additional potential owners willing to establish
                                                       new teams if the NFL allowed them to do so; (2) whether such
                                  17                   potential owners would have based a team in Las Vegas before the
                                                       Raiders decided to relocate there; (3) whether the Raiders would still
                                  18                   have left Oakland for another city if the NFL allowed additional
                                                       teams; (4) if the Raiders might still have left, whether an additional
                                  19                   team would have been established in Oakland to replace the Raiders;
                                                       or (5) whether Oakland has made any effort to attract an existing team
                                  20                   other than the Raiders or to establish a new expansion team to replace
                                                       the Raiders.
                                  21
                                  22   Id. at 18.

                                  23
                                  24   10
                                         Defendants argue that cities must be suppliers rather than consumers in whatever market exists
                                  25   between cities and NFL teams, because cities compete to host NFL teams, rather than NFL teams
                                       competing for cities. See Mot. at 14–15. While Defendants are correct that in some markets (for
                                  26   example, retail markets) consumers generally do not compete with one another, other markets
                                       include competition both among sellers and among buyers. As one example, in the real estate
                                  27   market for single family homes, sellers compete in their list prices, but buyers also compete in
                                       their offers. Defendants’ lack of competition among themselves could just as easily be explained
                                  28   by their agreement not to compete—which Defendants characterize as a joint venture and Oakland
                                       characterizes as a cartel—as by any inherent market dynamic.
                                                                                       15
                                            Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 16 of 23




                                   1           Oakland’s first amended complaint alleges none of those things. Instead, it repeats an

                                   2   allegation from the original complaint that entrepreneur and basketball-team-owner Mark Cuban

                                   3   believes Oakland is a better site for the Raiders than Las Vegas, FAC ¶ 127, and adds an

                                   4   allegation that an economic analysis commissioned by Oakland determined that, of U.S. cities

                                   5   without NFL teams, Oakland “best reflect[s] the demographic and financial conditions of existing

                                   6   Host Cities” and has “the best prospects for new NFL franchises,” id. ¶ 138. But Oakland still has

                                   7   not plausibly alleged what the playing field would look like if the NFL allowed more than thirty-

                                   8   two teams. In that hypothetical world, what would prevent Las Vegas from offering a more

                                   9   attractive deal, as in fact occurred? Would another team have already existed in Las Vegas?

                                  10   Would the Raiders have gone elsewhere if Las Vegas already had a team? If the Raiders left,

                                  11   would a different team play in Oakland? The first amended complaint answers none of those

                                  12   questions. Oakland also once again declines to address what sort of league structure might be
Northern District of California
 United States District Court




                                  13   permissible if the current number of teams is not. Oakland’s injury remains speculative, and its

                                  14   claim remains subject to dismissal on that basis.

                                  15           Oakland argues that the “barriers to entry” of the NFL are sufficient that “[n]o rational

                                  16   investor or city would put together a team or build a football stadium without Defendants’ prior

                                  17   approval,” and that Oakland therefore should not be required to attempt to create an expansion

                                  18   team to pursue this claim. Opp’n at 8–9. The cases that it cites for that proposition generally

                                  19   involve businesses excluded by their potential direct competitors. See generally Rebel Oil Inc. v.

                                  20   Atl. Richfield Co., 51 F.3d 1421 (9th Cir. 1995); Parks v. Watson, 716 F.2d 646 (9th Cir. 1983)

                                  21   (per curiam) (considering a company’s claim against a city that allegedly competed against the

                                  22   company in developing geothermal energy); Meridian Project Sys., Inc. v. Hardin Const. Co.,

                                  23   LLC, No. CIV.S-04-2728FCDDAD, 2005 WL 2615523, at *6 (E.D. Cal. Oct. 14, 2005).11 One

                                  24   case, Solinger v. A&M Records, Inc., 586 F.2d 1304 (9th Cir. 1978), involved somewhat more

                                  25   similar facts in that the plaintiff wished to distribute the defendants’ records rather than compete

                                  26   directly against them. There, however, the defendants allegedly refused to deal with the plaintiff

                                  27
                                       11
                                  28     Some of Oakland’s citations also refer to entry barriers in the context of market power rather
                                       than as a substitute for showing injury.
                                                                                       16
                                         Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 17 of 23




                                   1   because he would not agree to the defendants’ territorial allocation plan for distribution. Solinger,

                                   2   586 F.2d at 1307. In contrast, Oakland essentially alleges here that it was outbid; it does not

                                   3   plausibly allege a concerted refusal to deal, or that a deal was conditioned on Oakland agreeing to

                                   4   an anticompetitive restraint.

                                   5          Oakland cites no case where, as here, a plaintiff that was priced out of the market for a

                                   6   product it wished to purchase (or perhaps to sell) established antitrust injury, much less without

                                   7   some showing that the plaintiff would have obtained the product but for the purported

                                   8   anticompetitive conduct that raised the price. Courts have generally rejected such a theory. The

                                   9   Tenth Circuit addressed the issue in Montreal Trading:

                                  10                  A price fixing conspiracy is certainly “aimed” at those who purchase
                                                      the product at the inflated price; their injury is more direct and more
                                  11                  proximately caused than those who are unable to purchase due to
                                                      product scarcity. But a conspiracy to withhold goods from the market
                                  12                  may also injure nonpurchasers and we must determine whether a
Northern District of California




                                                      nonpurchaser in Montreal Trading’s position should be treated as
 United States District Court




                                  13                  “directly injured.”
                                  14                  The two purposes of the treble damage remedy are “to compensate
                                                      victims of antitrust violations for their injuries” and to deprive
                                  15                  violators of “the fruits of their illegality.” Illinois Brick [Co. v.
                                                      Illinois, 431 U.S. 720, 746 (1977)]. Here, we note that while
                                  16                  nonpurchasers may be considered victims of the conspiracy, the
                                                      alleged conspirators gained no “fruits” from nonsales except to the
                                  17                  extent that sales volume had to decline if they were to succeed in
                                                      charging inflated prices. Other factors that merit consideration are
                                  18                  whether a grant of standing might result in “potentially disastrous
                                                      recoveries by those only tenuously hurt,” Jeffrey v. Southwestern Bell,
                                  19                  518 F.2d 1129, 1131 (5th Cir. 1975), and whether the fact of a party’s
                                                      injury, as opposed to the amount, would be inherently speculative.
                                  20                  We find these considerations dispositive. If nonpurchasers who have
                                                      never dealt with a defendant could recover, a seemingly unlimited
                                  21                  number of plaintiffs could assert a virtually unlimited quantity of lost
                                                      purchases, perhaps exceeding the potential output of the entire
                                  22                  industry. With a treble damages entitlement, the result could be
                                                      multiple recoveries and total damage awards wholly out of proportion
                                  23                  with “the fruits of the illegality,” easily bankrupting the named
                                                      defendants. See Illinois Brick, 431 U.S. at 730, 97 S. Ct. at 2067; Mid-
                                  24                  West Paper Prods. Co. v. Continental Group, Inc., 596 F.2d 573, 586-
                                                      87 (3d Cir. 1979).
                                  25
                                  26   Montreal Trading Ltd. v. Amax Inc., 661 F.2d 864, 867–68 (10th Cir. 1981). As a district court

                                  27   following Montreal Trading explained:

                                  28
                                                                                        17
                                         Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 18 of 23




                                   1                  Allowing nonpurchasers to recover would unduly broaden the
                                                      spectrum of potential plaintiffs with price fixing and monopolization
                                   2                  claims. Anyone who considered, or claimed to consider, purchasing a
                                                      product or service would have standing to bring such claims.
                                   3                  Damages would vary widely depending on the consequences of a
                                                      potential consumer’s inability to purchase. Courts would also be faced
                                   4                  with complex causation issues.
                                   5   Lambert v. Bd. of Comm’rs of Orleans Levee Dist., No. CIV A 05-5931, 2009 WL 152668, at *7

                                   6   (E.D. La. Jan. 22, 2009).

                                   7          Oakland is, of course, correct that the Montreal Trading court distinguished a plaintiff with

                                   8   a prior course of dealing as a potential exception where “injury may not be inherently

                                   9   speculative.” 661 F.2d at 868. And as the Tenth Circuit noted in that case, the Supreme Court has

                                  10   suggested that direct purchaser who resells a product at higher price to account for its increased

                                  11   cost “may still claim injury from a reduction in the volume of its sales caused by its higher prices.”

                                  12   Illinois Brick, 431 U.S. at 733 n.13. Here, however, Oakland has provided no reason to believe
Northern District of California
 United States District Court




                                  13   that it would have “purchased” the right to host an NFL team but for the thirty-two team

                                  14   restriction. Under the circumstances of this case, Oakland’s past dealing with the NFL does not

                                  15   show what would have occurred absent the limitation on the number of teams, because it occurred

                                  16   under substantially similar restrictions—the league was not open to more teams then than now.

                                  17          At the hearing, Oakland argued that requiring plausible allegations that, but for the limited

                                  18   number of teams in the league, it would have retained an NFL team is incompatible with the

                                  19   “holistic” approach used by the Ninth Circuit in In re National Football League’s Sunday Ticket

                                  20   Antitrust Litigation, 933 F.3d 1136 (9th Cir. 2019). See Apr. 17, 2020 Tr. (dkt. 85) at 9:18–10:10.

                                  21   That case did not pose any comparable question of the plaintiffs having themselves suffered

                                  22   antitrust injury. Each plaintiff subscribed to the “Sunday Ticket” package at issue, and thus had

                                  23   standing because they allegedly paid a premium to DirecTV, an alleged co-conspirator, as a result

                                  24   of purportedly anticompetitive collusion in licensing broadcasts of NFL games. See Sunday

                                  25   Ticket, 933 F.3d at 1148, 1156–58. The plaintiffs there did not present a theory that they were

                                  26   “priced out” of purchasing viewing rights, and as discussed above, Oakland has not alleged here

                                  27   that it in fact paid a premium to obtain or retain an NFL team, at least within the applicable statute

                                  28   of limitations. The Ninth Circuit’s “holistic approach” in Sunday Ticket pertained to showing
                                                                                         18
                                            Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 19 of 23




                                   1   cognizable injury to competition, not to the individual plaintiffs. Id. at 1152. Both are required,

                                   2   and here, Oakland has not shown the latter.

                                   3           Ultimately, Oakland’s refusal to grapple with the question of what would be permissible if

                                   4   the thirty-two structure is not,12 much less how the distribution of teams might fall under such a

                                   5   structure, renders this case particularly unsuitable as a novel expansion of antitrust liability to non-

                                   6   purchaser plaintiffs. Reading Oakland’s complaint and arguments as a whole—in particular, the

                                   7   lack of any suggestion as to how the NFL should be structured, and the request for equitable relief

                                   8   only as to the decision to permit a relocation rather than the limitation on the number of teams—it

                                   9   does not appear that Oakland actually objects to the limited number of teams in the NFL. Instead,

                                  10   it would seem that Oakland simply wishes it could have kept one of those teams for itself, and

                                  11   benefited from the prestige and economic windfall that derive from that scarcity, without paying

                                  12   the supracompetitive price that also arises from it. This Court declines to be the first to endorse
Northern District of California
 United States District Court




                                  13   that unorthodox theory of antitrust injury, and GRANTS Defendants’ motion to dismiss. In light

                                  14   of Oakland’s failure to address the concerns raised in the Court’s previous order, the Court finds

                                  15   that further leave to amend would be futile, and dismisses Oakland’s Sherman Act claim with

                                  16   prejudice.

                                  17                          c.      Injury Compensable Under the Antitrust Laws
                                  18           As a separate and sufficient reason for dismissal, none of Oakland’s damages are of a type

                                  19   compensable under the Clayton Act. That statute provides for recovery of injury to “business or

                                  20   property.” 15 U.S.C. § 15(a). Oakland alleges injury in the form of: (1) lost investment value,

                                  21   FAC ¶¶ 201–03; (2) “Lost Income” (including rental income, payments on bonds to fund

                                  22   Coliseum renovations, and money collected for ticket sales to fund education), id. ¶¶ 204–05; lost

                                  23   tax revenue, id. ¶¶ 206–20; and (4) devaluation of the Coliseum property, id. ¶¶ 211–17.

                                  24           Beginning with lost tax revenue, the Supreme Court has held that while the Clayton Act

                                  25
                                  26   12
                                         At the hearing, Oakland’s attorney stated that Oakland’s argument is not that the NFL cannot
                                  27   permissibly restrict the number of teams, but that it cannot do so “in an anticompetitive way,”
                                       without meaningfully explaining how the NFL might restrict the number of teams in a manner that
                                  28   Oakland would not consider anticompetitive, or what number of teams would be appropriate. See
                                       Apr. 17, 2020 Tr. at 13:20–14:13, 19:4–25.
                                                                                        19
                                            Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 20 of 23




                                   1   allows a state to “seek[] damages for injuries to its commercial interests,” it “does not authorize

                                   2   recovery for economic injuries to the sovereign interests of a State.” Hawaii v Standard Oil Co. of

                                   3   Cal., 405 U.S. 251, 264–65 (1972). This Court previously held that, based on that principle,

                                   4   Oakland “cannot recover damages based on lost tax revenue from the broad scope of economic

                                   5   activity associated with the presence of a professional football team.” July 2019 Order at 21. The

                                   6   Court acknowledged that Oakland “has a more personal and proprietary interest in damages based

                                   7   on lost tax revenue than a state has in a parens patriae suit for ‘injury to its general economy,’” but

                                   8   held that the types of tax revenue at issue here raised similar concerns and fell outside the scope of

                                   9   the Clayton Act. Id. at 21–22 (quoting Hawaii, 405 U.S. at 263–64). Nothing in Oakland’s

                                  10   amended complaint or present opposition brief alters that conclusion. While the Court left the

                                  11   door open to a possibility that “there could perhaps be circumstances where a tax specifically

                                  12   negotiated as part of an agreement between a local government and a private entity could take on a
Northern District of California
 United States District Court




                                  13   ‘commercial’ instead of—or as well as—‘sovereign’ character,” July 2019 Order at 22, Oakland

                                  14   has provided no further allegations to show that such a tax exists in this case,13 nor cited any

                                  15   authority holding that such a tax would in fact be recoverable under the Clayton Act.

                                  16           Oakland’s claim for lost municipal investment, including bonds used for Coliseum

                                  17   renovations, fails for the same reason. As noted in this Court’s previous order, the Ninth Circuit

                                  18   has rejected an argument that a city “raising and disbursing . . . special assessment funds used to

                                  19   improve [a] commercial zone . . . is a sufficient proprietary interest” to bring an antitrust claim.

                                  20   City of Rohnert Park v. Harris, 601 F.2d 1040, 1045 (1979). Oakland focuses on the Ninth

                                  21   Circuit’s separate holding that Rohnert Park’s injury was too speculative with respect to property

                                  22   that it actually owned, Opp’n at 7–8, but ignores the holding applicable to the less concrete

                                  23   interest in municipal investment. (This order addresses Oakland’s ownership of the Coliseum

                                  24   separately below.)

                                  25           As for lost rent, Oakland has not specifically alleged that the Raiders paid rent to Oakland

                                  26
                                  27   13
                                         Oakland provides no details, for example, with respect to funds that it “collected . . . from each
                                  28   Raiders ticket for the express purpose of funding education in Oakland” to suggest those funds
                                       constituted a commercial rather than sovereign interest. See FAC ¶ 204.
                                                                                        20
                                            Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 21 of 23




                                   1   directly, and instead alleges that Oakland and co-owner (but non-party) Alameda County leased

                                   2   the Coliseum to the Oakland-Alameda County Coliseum Financing Corporation, which assigned

                                   3   its rights under the lease to the OACCA. FAC ¶ 29. The Ninth Circuit has rejected such indirect

                                   4   claims under the Sherman Act in the somewhat analogous context of corporate shareholder

                                   5   plaintiffs:

                                   6                   “A shareholder of a corporation injured by antitrust violations has no
                                                       standing to sue in his or her own name . . . .” Solinger v. A. & M.
                                   7                   Records, Inc., 718 F.2d 298, 299 (9th Cir. 1983). This rule applies
                                                       even if the injured shareholder is the sole shareholder, Sherman v.
                                   8                   British Leyland Motors, Ltd., 601 F.2d 429, 439 (9th Cir. 1979), or if
                                                       the shareholder alleges that the antitrust violations were intended to
                                   9                   drive the individual out of the industry. Stein v. United Artists Corp.,
                                                       691 F.2d 885, 897 (9th Cir. 1982). “If shareholders were permitted to
                                  10                   recover their losses directly, there would be the possibility of a double
                                                       recovery, once by the shareholder and again by the corporation.” Id.
                                  11                   at 896–97.
                                  12   Vinci v. Waste Mgmt., Inc., 80 F.3d 1372, 1375 (9th Cir. 1996). The Ninth Circuit has also held,
Northern District of California
 United States District Court




                                  13   in an en banc plurality opinion, that “a landlord or receiver of royalties does not establish antitrust

                                  14   standing by showing its receipts are down and it is in the area where an antitrust violation

                                  15   produced this result.” R.C. Dick Geothermal Corp. v. Thermogenics, Inc., 890 F.2d 139, 146 (9th

                                  16   Cir. 1989).14

                                  17           Reading those cases together, Oakland’s only argument that “‘[a]lthough the [OACCA]

                                  18   manages the Coliseum site for Oakland, Oakland is the entity with the economic interest in that

                                  19   site and, accordingly, is the entity that suffers from losses related to that site,’” Opp’n at 13

                                  20   (quoting FAC ¶ 217), is not sufficient to establish standing. The Court previously declined to

                                  21   reach the question of whether “Oakland’s status as an ‘indirect’ landlord” barred its claims, July

                                  22   2019 Order at 20 n.12, but with Oakland still having cited no authority allowing claims to proceed

                                  23   under similar circumstances, this Court now holds that they cannot. Absent authority to the

                                  24   contrary, the fact that the non-party OACCA “is directly controlled by Oakland and Alameda

                                  25
                                       14
                                  26     The Court previously declined to read R.C. Dick as foreclosing a claim by a landlord alleging
                                       anticompetitive conduct in the market for rental transactions. While the Court stands by that
                                  27   conclusion, it is now clear that Oakland was not itself a landlord renting the Coliseum to the
                                       Raiders. See FAC ¶ 29 (alleging that Oakland and Alameda County leased the Coliseum to the
                                  28   Oakland-Alameda County Coliseum Financing Corporation, which assigned its rights to the
                                       OACCA, which manages the Coliseum).
                                                                                        21
                                            Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 22 of 23




                                   1   County” does no more to impart standing to Oakland than status as a “sole shareholder” did for the

                                   2   plaintiff in Sherman, 601 F.2d at 439–40. If anything, because Oakland shares control of the

                                   3   OACCA with non-party Alameda County, its degree of control is less than that of the sole

                                   4   shareholder whose standing the Ninth Circuit rejected. Moreover, the Court holds that the same

                                   5   principles apply equally to lost value in the Coliseum as to lost rental income. Just as mere loss of

                                   6   rental income “in the area where an antitrust violation produced this result” was not a sufficiently

                                   7   direct injury in R.C. Dick, loss of property value as a result of failure by a tenant (the OACCA) to

                                   8   secure continued use by a subtenant (the Raiders) is similarly indirect and insufficient,

                                   9   notwithstanding Oakland’s control over the OACCA.

                                  10           Because Oakland has not alleged a cognizable direct injury to business or property, its

                                  11   antitrust claim must be dismissed.

                                  12                  3.    Group Boycott
Northern District of California
 United States District Court




                                  13           Finally, to the extent that Oakland continues to argue that it has alleged a “group boycott,”

                                  14   Opp’n at 20, it still has not alleged that any NFL team besides the Raiders has refused to deal with

                                  15   Oakland, or that the NFL has prohibited any team from dealing with Oakland or set any “agreed

                                  16   terms” that Oakland must meet to attract a new or different team. Certain commentators’ view

                                  17   that “‘a threat by an individual team to relocate may comprise an implicit threat of a concerted

                                  18   boycott’” does not, without more, show that such a boycott in fact occurred. See id. (quoting

                                  19   Haddock et al., League Structure & Stadium Rent-Seeking – The Role of Antitrust Revisited, 65

                                  20   Fla. Law Rev. 1, 6 (2013)) (emphasis added).

                                  21           C.   State Law Claims
                                  22           Oakland asserts its claims for breach of contract and unjust enrichment under California

                                  23   law. With no indication that there is complete diversity of citizenship as required for jurisdiction

                                  24   under 28 U.S.C. § 1332,15 those claims fall within this Court’s subject matter jurisdiction only by

                                  25
                                       15
                                  26     The Court raised this issue at the hearing, and Defendants submitted a supplemental brief
                                       confirming that they “do not believe that there is complete diversity of citizenship under 28 U.S.C.
                                  27   § 1332,” although they asked the Court to exercise supplemental jurisdiction under 28 U.S.C.
                                       § 1367 even if the only federal claim is dismissed. See dkt. 84. Oakland also has not suggested
                                  28   that this case satisfies § 1332, and its counsel stated at the hearing that Defendants would likely
                                       have more knowledge of the facts relevant to this issue. Apr. 17, 2020 Tr. at 29:5–13.
                                                                                           22
                                         Case 3:18-cv-07444-JCS Document 86 Filed 04/30/20 Page 23 of 23




                                   1   virtue of their relationship to Oakland’s federal antitrust claim under the supplemental jurisdiction

                                   2   provided by 28 U.S.C. § 1367(a). Under subsection (c) of that statute, however, a district court

                                   3   “may decline to exercise supplemental jurisdiction over a claim under subsection (a) if,” among

                                   4   other reasons, “the district court has dismissed all claims over which it has original jurisdiction.”

                                   5   28 U.S.C. § 1367(c). “[I]n the usual case in which all federal-law claims are eliminated before

                                   6   trial, the balance of factors to be considered under the [supplemental] jurisdiction doctrine—

                                   7   judicial economy, convenience, fairness, and comity—will point toward declining to exercise

                                   8   jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

                                   9   350 n.7 (1988).

                                  10          Although the concerns regarding these claims raised in the Court’s previous order remain

                                  11   largely unaddressed, this case has not progressed beyond the pleading stage, and the Court finds

                                  12   no reason to deviate from the usual approach of declining to exercise supplemental jurisdiction
Northern District of California
 United States District Court




                                  13   after all federal claims have been dismissed. The Court therefore DISMISSES Oakland’s state

                                  14   law claims for lack of subject matter jurisdiction, without reaching the parties’ arguments

                                  15   regarding the sufficiency of Oakland’s allegations.

                                  16   IV.    CONCLUSION
                                  17          For the reasons discussed above, Defendants’ motion is GRANTED, and Oakland’s

                                  18   Sherman Act claim is DISMISSED with prejudice. Based on Oakland’s failure to redress the

                                  19   deficiencies noted in the previous order, the Court concludes that further leave to amend that claim

                                  20   would be futile. Oakland’s state law claims for breach of contract and unjust enrichment are

                                  21   DISMISSED for lack of subject matter jurisdiction, without prejudice to Oakland bringing those

                                  22   claims in a court of competent jurisdiction. The Clerk is instructed to enter judgment in favor of

                                  23   Defendants and close the case.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 30, 2020

                                  26                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  27                                                    Chief Magistrate Judge
                                  28
                                                                                         23
